                                                                       USDC-SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC#:
                                                                       DATE FILED:
 WATERLOO CAPITAL PARTNERS, LLC,
                   Plaintiff,
                                                                          18-CV-6542 (RA)
                         v.
                                                                               ORDER
 BWX LIMITED,
                              Defendants.



RONNIE ABRAMS, United States District Judge:

          On April 1, 202, the Court denied summary judgment for Defendant on Plaintiff’s first count

and granted summary judgment for Defendant on Plaintiff’s second count. See Dkt. 58. On March 15,

2021 the parties voluntarily dismissed the remainder of Plaintiff’s claims. Dkt. 61. Accordingly, it is

hereby:

          ORDERED that the parties submit a joint status letter no later than May 14, 2021, proposing

next steps for this litigation. If the next step is trial, the parties shall include in their letter whether they

wish to proceed with a bench trial or a jury trial, and to propose available dates for trial between

September 2021 and January 2022.

          IT IS FURTHER ORDERED that counsel for all parties appear for a conference on Friday, May 21,

2021 at 1:30 pm. The Court will hold this conference by telephone. The parties shall use the dial-in

information provided below to call into the conference: Call-in Number: (888) 363-4749; Access Code:

1015508. This conference line is open to the public.

SO ORDERED.

Dated:       April 30, 2021
             New York, New York

                                                     RONNIE ABRAMS
                                                     United States District Judge
